DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed on 08/25/2022 has been entered. 
The Applicant remarks regarding claims that invokes 35 U.S.C. 112(f) and corresponding claim rejections under 35 U.S.C. 112(b) are persuasive, the claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Accordingly, the corresponding 35 U.S.C. 112(b) rejections are withdrawn.  
The rejection of claim 19 under 35 U.S.C. 112(d) is withdrawn in view of amendment.
Claims 19 and 22 are cancelled.
Claims 1-18 and 20-21 are pending of which claims 1 and 20-21 are independent claims.

Response to Arguments
Applicant's arguments filed on 08/25/2022 have been fully considered but they are not persuasive.
Applicant argues (see page 10-11) regarding claims 1 and 20-21 the limitation of “a fusion module configured to apply first and second weights to the respective first and second biometric scores to obtain first and second weighted biometric score” that “in Summerlin, weighting is performed in respect of two different types of authentication (keypad (non-biometric) and facial recognition (biometric)). Applicant submits that, based on the teachings of Summerlin, it would be counterintuitive to apply different weights to scores of the same type of authentication data (biometric and biometric). Summerlin does not contemplate weighting two biometric (e.g., facial recognition) scores (i.e., the same type of biometric) with different weights as recited by Claim 1. As such, based on the teachings of Summerlin, the skilled person would not be motivated to weight scores from two identical biometric markers (e.g., ear biometric markers) with different weights. In other words, it would be counter to the teachings of Summerlin to weight the left and right ear canal properties calculated in Boesen with different weights, since Summerlin only teaches weighting different types of authentication data (biometric and non-biometric, or keypad and facial recognition) with different weights, primarily due to the inherent differences between these two types of authentication mechanism being used (keypad vs facial recognition)”, Examiner acknowledged Applicant’s perspective but respectfully disagrees for the following reasons: 
Firstly, the argued limitation only claims two different weights are applied to the first and second biometric scores. It doesn’t specify any condition/algorithm for choosing each weight. Further, it doesn’t specify any relationship between the weight and the score it applies to. 
Secondly, Summerlin as disclosed teaches scoring each of the authentication data to provide a score and calculating a combined score by weighting each of the scores (see paragraph [0015-0016] and [0057]-[0066] as disclosed in prior office action). Since the argued limitation doesn’t explicitly require the first and second weights are related to any types of authentication mechanism, the applicant’s argument of weighting same types of authentication data is not relevant to the claimed calculation method of the combined score. Therefore, the combination of Boesen and Summerlin teaches the argued limitation.  
Therefore, claims 1 and 20-21 are rejected.  Dependent claims 2-3, 8-9 and 12-18 are also rejected for reasons similar to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 13-16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Boesen (Patent No.: US 10,460,095) in view of Summerlin et al. (Pub. No.: US 2018/0082304, hereinafter Summerlin).
Regarding claim 1: Boesen discloses A biometric processor, comprising:
one or more inputs configured to receive first ear biometric data acquired in respect of a first ear of a user and second ear biometric data acquired in respect of a second ear of the user (Boesen - [Col. 3, Line 45-58]: The method may include receiving reflected sound at a microphone of the left earpiece, the microphone of the left earpiece positioned to receive reflections from the sound transduced at the speaker of the left earpiece and reflected from the left external auditory canal of the user. Similarly, the method may further include transducing sound at a speaker of the right earpiece to direct the sound towards a right external auditory canal of the user. The method may further include receiving reflected sound at a microphone of the right earpiece, the microphone of the right earpiece positioned to receive reflections from the sound transduced at the speaker of the right earpiece and reflected from the right external auditory canal of the user);
a processing module configured to perform one or more biometric algorithms on the first ear biometric data and the second ear biometric data, based on a comparison of the first ear biometric data to a first stored ear biometric template for an authorised user and a comparison of the second ear biometric data to a second stored ear biometric template for the authorised user, to obtain respective first and second biometric scores (Boesen - [Col. 4, Line 32-38]: The method may further include processing the reflected sound received at the microphone of the left earpiece to determine a property of the left external auditory canal of the user and processing the reflected sound received at the microphone of the right earpiece to determine a property of the right external auditory canal of the user. The method may further include determining if both the property of the left external auditory canal of the user and the property of the right external auditory canal of the user match known properties for a user identity. [Col. 8, Line 1-2]: Results of the analysis may then be compared to results within the database 44 to determine If there is a match or substantial match);
However Boesen doesn’t explicitly teach, but Summerlin discloses: a fusion module configured to apply first and second weights to the respective first and second biometric scores to obtain first and second weighted biometric scores (Summerlin - [0057]: authentication server 140 separately weights each score (240, 245) based on authentication data quality information 250), and to combine at least the first and second weighted biometric scores to generate an overall biometric score (Summerlin - [0066]: Server 140 then computes a composite score from weighted scores 240 and 245 using a weighted sum rule), wherein the first and second weights are different to each other (Summerlin - [0057]: Authentication data quality information 250 contains data related to reliability of the authentication data, which can vary depending on a variety of factors); and wherein a biometric result is based on the overall biometric score (Summerlin - [0068]: Server 140 compares the composite score to a threshold in order to determine whether to verify or deny (280) user 101's identity).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boesen with Summerlin so that the biometric verification is based on an overall score that combining two weighted scores. The modification would have allowed the system to enhance security. 
Regarding claim 2: Boesen as modified discloses wherein the first stored ear biometric template is more discriminative than the second stored ear biometric template, and wherein the first and second weights are configured such that the first weight is greater than the second weight (Summerlin - [0063]: Dynamic weighting occurs where the system modifies the weight applied to each score over time to account for, e.g., changes in the quality of authentication data collected from transaction to transaction, or over time generally).
Summerlin is combined with Boesen herein for similar obviousness reasons and motivation and the same rationale as stated for claim 1.
Regarding claim 13: Boesen as modified discloses wherein the first ear biometric data and the second ear biometric data comprise acoustic data (Boesen - [Col. 1, Line 38-39]: to verify the identity of a user using the acoustic properties of both of the user's ear canals with an earpiece).
Regarding claim 14: Boesen as modified discloses wherein the first ear biometric data comprises an acoustic response of the first ear of the user to a first acoustic stimulus, and wherein the second ear biometric data comprises an acoustic response of the second ear of the user to a second acoustic stimulus (Boesen - [Col. 2, Line 10-16]: the speaker is configured to communicate a sound toward a tympanic membrane of a user in response to a command from the user, an internal microphone operatively connected to the inner tip, wherein the internal microphone is configured to receive reflected sounds from each ear canal and each tympanic membrane of the user, a sensor operatively connected to the earpiece housing, wherein the sensor is configured to sense a biometric characteristic of the user, a transceiver disposed within the earpiece housing).
Regarding claim 15: Boesen as modified discloses wherein the first ear biometric data comprises one or more first features extracted from an acoustic response of the first ear of the user to a first acoustic stimulus, and wherein the second ear biometric data comprises one or more second features extracted from an acoustic response of the second ear of the user to a second acoustic stimulus (Boesen - [Col. 2, Line 16-21]: the sensor is configured to sense a biometric characteristic of the user, a transceiver disposed within the earpiece housing, a memory device disposed within the earpiece housing, and a processor disposed within the earpiece housing and operatively connected to the sensor).
Regarding claim 16: Boesen as modified discloses wherein the one or more first features and the one or more second features each comprise one or more of: one or more resonant frequencies of the respective acoustic responses; cepstral coefficients of the respective acoustic responses; and a transfer function between the first and second acoustic stimuli and the respective acoustic responses (Boesen - [Col. 2, Line 45-46]: acoustic properties of the reflected sounds received by the internal microphone).
Regarding claim 18: Boesen as modified discloses further comprising a threshold module configured to compare the overall biometric score to one or more thresholds in order to generate the biometric result (Summerlin - [0068]: Server 140 compares the composite score to a threshold in order to determine whether to verify or deny (280) user 101's identity).
Summerlin is combined with Boesen herein for similar obviousness reasons and motivation and the same rationale as stated for claim 1.

Regarding claim 19: this claim defines an electronic apparatus claim that corresponds to the processor of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 19 is rejected with the same rational as in the rejection of claim 1. 
Regarding claim 20: this claim defines a method claim that corresponds to the processor of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 20 is rejected with the same rational as in the rejection of claim 1. 
Regarding claim 21: this claim defines an electronic apparatus claim that corresponds to the processor of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 21 is rejected with the same rational as in the rejection of claim 1. 

Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Boesen (Patent No.: US 10,460,095) in view of Summerlin et al. (Pub. No.: US 2018/0082304, hereinafter Summerlin) and Ziraknejad et al. (Patent No.: US 9,430,629).
Regarding claim 3: Boesen as modified doesn’t explicitly teach but Ziraknejad discloses wherein the first weight varies as a function of one or more of: an equal error rate associated with the first stored ear biometric template; a false rejection rate associated with the first stored ear biometric template; and a false acceptance rate associated with the first stored ear biometric template (Ziraknejad - [Col. 9, Line 21-29]: The environmental conditions under which the biometric identity verification data are obtained can tend to reduce the quality of the acquired biometric data, thereby, increasing the false rejection rate (FRR). By weighting the scores for each biometric based on the measured environmental conditions that affect each particular biometric, the overall accuracy of a multimodal biometric identification process may be improved).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boesen and Summerlin with Ziraknejad so that weighting score as a function of false rejection rate would have allowed the system to improve overall accuracy of a multimodal biometric identification.
Regarding claim 8: Boesen as modified doesn’t explicitly teach but Ziraknejad discloses wherein the first and second weights are calculated based on biometric data acquired during enrolment of the authorised user (Ziraknejad - [Col. 9, Line 43-51]: The authentication score 912 represents an overall confidence level that an identity of a user represented by the enrollment image data 906 a and the enrollment voice data 906 b matches the user from whom both the verification image data 902 a and the verification voice data 902 b were obtained).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boesen and Summerlin with Ziraknejad so weighted score is based on enrollment biometric data. The modification would have allowed the system to obtain initial weight factors.
Regarding claim 9: Boesen as modified discloses wherein the first and second weights are updated, subsequent to enrolment of the authorised user, based on biometric data acquired in a mode of operation other than enrolment (Ziraknejad - [Col. 9, Line 15-21]: In such circumstance, a voice based biometric data will likely be more accurate than image based biometric data. Therefore, the voice matching score 908 b should be given more weight in generating the authentication score 912 than the image matching score 908 a).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boesen and Summerlin with Ziraknejad so weighted score is based on environment data during operation. The modification would have allowed the system to increase accuracy.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boesen (Patent No.: US 10,460,095) in view of Summerlin et al. (Pub. No.: US 2018/0082304, hereinafter Summerlin) and PILKINGTON et al. (Pub. No.: US 2019/0044969).
Regarding claim 12: Boesen as modified doesn’t explicitly teach but PILKINGTON discloses wherein the first and second weighted biometric scores are combined in a non-linear function, the non-linear function having a slope which varies as a function of relative discriminative values of the first and second biometric scores (PILKINGTON - [0022]: combining and normalizing the one or more aggregate statistics uses a root mean square (RMS) or a non-linear function of the one or more aggregate statistics).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boesen and Summerlin with PILKINGTON so that an overall score that combining two scores is obtained via an non-linear function. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Boesen (Patent No.: US 10,460,095) in view of Summerlin et al. (Pub. No.: US 2018/0082304, hereinafter Summerlin) and Agrafioti et al. (Pub. No.: US 2015/0028996).
Regarding claim 17: Boesen as modified doesn’t explicitly teach but Agrafioti discloses wherein the first ear biometric data comprises an otoacoustic emission from the first ear of the user, and wherein the second ear biometric data comprises an otoacoustic emission from the second ear of the user (Agrafioti - [0028]: examples of biometric signals are … transient otoacoustic emissions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boesen and Summerlin with Agrafioti so that biometric data is from transient otoacoustic emissions. The modification would have allowed the system to have more flexibility for collecting biometric data.

Allowable Subject Matter
Claims 4-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if the 112b set forth in this Office action, are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yin et al. (Patent No.: US 10,827,952) - Electrocardiographic biometric authentication
Kim et al. (Pub. No.: US  2019 / 0005217) - User authentication method and apparatus using infrared ray (ir) image
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437